DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-28 are allowed.
The following is an examiner’s statement of reasons for allowance: a method of segmenting an auscultatory sound signal comprising segmenting said at least one auscultatory sound signal into at least one heart-cycle segment responsive to said plurality of peaks of said electrographic envelope signal; for each one said at least one heart-cycle segment: generating an auscultatory envelope signal representing an envelope responsive to an even power of said auscultatory sound signal within said one said at least one heart-cycle segment locating at least a second peak of said auscultatory envelope signal corresponding to second heart sounds; generating a local mathematical model of at least said second peak of said auscultatory envelope signal, said local mathematical model comprises a quadratic equation, and wherein said local mathematical model comprises a locating at least one root selected from the group consisting of a first root of said local mathematical model and a second roots of said local mathematical models so as to provide for determining an associated start of diastole of said one said at least one heart-cycle segment has not been suggested or disclosed in the prior art when combined with the rest of the claim limitations of independent claim 1.
.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107. The examiner can normally be reached Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792